Citation Nr: 0030371	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
degenerative changes of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A. R.


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to November 
1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 

REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA §§ 1110, 1131 (West 1991). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995). 

In the instant case, service connection has been granted for 
degenerative changes of the cervical spine, which the RO has 
rated as noncompensably disabling.  

In June 1999, Scott R. Jahnke, D.O., a private physician, 
reported that an MRI of the veteran's neck showed the 
following: degenerative disc disease throughout the cervical 
spine; disc space herniation at C6-7 on the left; and a 
herniated disc at C6-7, centrally.  He offered an opinion 
that such findings were most likely related to an injury 
sustained by the veteran while on active duty.

In the body of a rating decision in July 1999, which denied 
entitlement to a compensable rating for degenerative changes 
of the cervical spine, the RO stated that the veteran's 
currently diagnosed herniated nucleus pulposus of the 
cervical spine is shown to be the entity responsible for his 
current cervical spine symptomatology but it was not related 
to service connected degenerative changes of the cervical 
spine.  The RO relied on an opinion of a medical advisor to 
the rating board.  

The Board finds that, in the rating decision of July 1999, 
the RO in effect denied service connection and secondary 
service connection for disc pathology of the cervical spine.  
In a statement filed with the RO in January 2000, the 
veteran's representative disagreed with the RO's denial of 
service connection for degenerative disc disease and 
herniated nucleus pulposus of the cervical spine.  The Board 
finds that the representative's statement constituted a 
notice of disagreement and initiated an appeal on that issue.  
See 38 C.F.R. § 20.200, 20.201 (2000).  Appropriate action, 
including issuance of a statement of the case, is therefore 
necessary with regard to the issue of entitlement to service 
connection for degenerative disc disease and herniated 
nucleus pulposus of the cervical spine.  38 C.F.R. § 19.26.  
Although the Board in the past has referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
the proper course of action is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet.App. 238 (1999).

Because the issue currently before the Board, entitlement to 
an increased (compensable) evaluation for degenerative 
changes of the cervical spine is inextricably intertwined 
with the issue being remanded, the Board will, necessarily, 
defer a decision on the issue which the RO previously 
certified to the Board.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA and provides for VA to arrange for a medical 
examination and opinion in certain circumstances. In the case 
of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information an lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A). 

The Board finds that the record in this case does not contain 
sufficient medical evidence for VA to make a decision on the 
veteran's claim of entitlement to service connection or 
secondary service connection for degenerative disc disease 
and herniated nucleus pulposus of the cervical spine and, 
therefore, the veteran should be afforded an examination by a 
specialist in orthopedics, who should be requested to provide 
an opinion on the medical issues to be considered in 
connection with the veteran's claims. 

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1. The RO should take appropriate action, 
including issuance of a statement of 
the case, on the appeal initiated by 
the veteran from the rating decision 
which addressed entitlement to service 
connection or secondary service 
connection for degenerative disc 
disease of the cervical spine.  The 
veteran and his representative should 
be clearly advised of the need to file 
a timely substantive appeal if the 
veteran wishes to complete an appeal 
from that determination.

2. The RO should arrange for the veteran 
to be examined by a specialist in 
orthopedics.  It is imperative that 
the examiner review the veteran's 
medical records in the claims file.  
The examiner should offer an opinion 
on the questions of whether it is at 
least as likely as not (a 50 percent 
or more likelihood) that degenerative 
disc disease of the cervical spine, to 
include disc space herniation at C6-7 
on the left and a herniated disc at 
C6-7, centrally, are related to an 
injury during the veteran's active 
duty service from June 1983 to 
November 1997 or to service connected 
degenerative changes of the cervical 
spine.  In the event that the examiner 
finds that degenerative disc disease 
of the cervical spine, with disc space 
herniation at C6-7 on the left and a 
herniated disc at C6-7, centrally, are 
not directly related to an injury in 
service or to degenerative changes of 
the cervical spine, he or she should 
offer an opinion on the question of 
whether it is at least as likely as 
not (a 50 percent or more likelihood) 
that degenerative changes of the 
cervical spine have aggravated 
(increased in severity) the disc 
pathology.  If aggravation is found, 
the extent of the aggravation should 
be stated.  

3. The RO should then readjudicate the 
issues of entitlement to service 
connection or secondary service 
connection for degenerative disc 
disease of the cervical spine and 
entitlement to an increased evaluation 
for a disorder of the cervical spine. 
If the decision remains adverse to the 
veteran, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case and 
an opportunity to respond thereto.  
The case should then be returned to 
the Board for further appellate 
consideration, if otherwise in order.  


The purposes of this remand are to assist the veteran and to 
comply with the holding of the Court in Manlincon v. West, 
12, Vet.App. 238 (1999). By this REMAND the Board intimates 
no opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


- 6 -


